Title: 1760 Decr. 18th. Thurdsday.
From: Adams, John
To: 


       Yesterday spent in Weymouth, in settling the Disputes between old Thos. White and young Isaac French. White has the Remainders of his habitual Trickish lying, cheating Disposition, strongly working to this Day—an infinity of jesuitical Distinctions, and mental Reservations.
       
       He told me he never lost a Cause at Court in his Life—which James White and Mr. Whitmarsh say is a down right Lye.
       He owned to me that his Character had been that of a Knave and a Villain: and says every Man of Wit and sense will be called a Villain.—My Principle has been, to deal upon Honour with all men, so long as they deal upon Honour with me, but as soon as they begin to trick me, I think I ought to trick them.
       Thus every Knave thinks others, as knavish or more knavish than himself.
       What an Intrenchment, is this against the Attacks of his Conscience, is this, “the Knavery of my Neighbours, is superiour to mine.”
       An old withered, decripit Person, 87 years of Age with a Head full of all the Wiles, and Guile and Artifice of the Infernal serpent, is really a Phenomenon melancholly sight. Ambition of appearing sprightly, cunning, smart, capable of outwitting younger Men. In short I never saw that Guile and subtilty in any Man of that Age. Father Niles has a little of that same serpentine Guile. I never felt the meaning of the Words, Stratagem, Guile, Subtilty, Cunning, Wiles &c. that Milton applies to the Devil in his Plan to effect the Ruin of our first Parents so forcibly, as since I knew that old Man, and his grandson Isaac, who seems to have the same subtilty, and a worse Temper, under a total secresy, and dissembled Intention. He has a smiling face, and a flattering Tongue with a total Concealment of his Designs, tho a devilish malignant, fiery temper appears in his Eyes. He’s a Cassius, like Ben. Thayer. Sees thro the Characters of Men, much further, and clearer, than ordinary, never laughs, now and then smiles, or half smiles. Father White, with all his subtilty and Guile, may be easily over reached by Men like him self. He is too open, too ostentatious of his Cunning, and therefore is generally, out witted, and worsted.
       Yesterdays Transaction was intended as the final Determination of all Disputes and Concerns between Mr. White and Mr. French—that White should deliver up, or burn all Bonds, Notes, Leases, Indentures, Covenants and Obligations whatever, and that French on his Part should deliver up, or burn, all Indentures, Leases, obligations &c., in his Hands. But as the Indentures and Leases were not destroyed, and some Notes in father Whites Hands not delivered up, I fear, from French’s outrageous, and barefaced Declaration, as soon as affairs were over, “that he had got it settled exactly as he would have it,” and that “the Receipt did not cut off his Indentures, which would not be in force till his Grandfathers Decease and that he would sue the re­maining Notes, out of his Grandfathers Hands” &c., that more Difficulties will yet arise between them. I fear too that my burning of the Arbitration Bonds, and Awards, was a mistaken step, for they might have remained, as Evidence. However, French declared to me, that he would surrender all his Writings, if his Grandfather would surrender his; afterwards in the Evening, at . But he told me he did not see the Importance of those Indentures.
       Five strange Characters I have had Concerns with very lately.—Josiah White, Saml. Hunt, old Thomas White, and Isaac French. Two Fools, and two Knaves—Besides Daniel Nightingale, a Lunatick.
       French’s Joy, like that of the Devil, when he had compleated the Temptation and fall of Man, was extravagant, but he broke out into too violent a Passion. He broke his own seal of secresy and betrayed his villanous Designs to me. On my Resenting his declared Intention, he grew sensible of his Error, and attempted by soothing to retrieve it. “He was sorry he had broke out so.”—“The treatment he had suffered made him in a Passion.”—“I raised your Temper too prodigiously.”
       There is every Year, some new and astonishing scene of Vice, laid open to the Consideration of the Public. Parson Potters Affair, with Mrs. Winchester, and other Women, is hardly forgotten. A Minister, famous for Learning, oratory, orthodoxy, Piety and Gravity, discovered to have the most debauched and polluted of Minds, to have pursued a series of wanton Intrigues, with one Woman and another, to have got his Maid with Child and all that.—Lately Deacon Savils Affair has become public. An old Man 77 Years of Age, a Deacon, whose chief Ambition has always been Prayer, and religious Conversation, and sacerdotal Company, discovered to have been the most salacious, rampant, Stallion, in the Universe—rambling all the Town over, lodging with this and that Boy and Attempting at least the Crime of Buggery. Thus Adultery, Buggery, Perjury, are—
      